Citation Nr: 1001653	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  96-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disability, to include as due to undiagnosed 
illness.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to January 
1967 and from September 1990 to July 1991, including service 
in Southwest Asia in support of Operations Desert Shield and 
Desert Storm.  The Veteran also had multiple periods of 
active and inactive duty training in the Army Reserves.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 decision by the 
RO which, in part, denied service connection for a bilateral 
shoulder disability to include as due to undiagnosed illness.  
A hearing at the RO was held in March 1997.  The Board 
remanded the claim for a bilateral shoulder disability to the 
RO in April 1999, and June 2004.  

In August 2006, the Board, in part, denied service connection 
for a bilateral shoulder disability, and the Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In a July 2009 
Memorandum Decision, the Court vacated the August 2006 Board 
decision and remanded the appeal to address several 
substantive matters which were not adequately explained in 
the Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Memorandum 
decision.  

The Veteran contends that his shoulder problems began in 
service in 1991, and believes that it could be due to 
undiagnosed illness from his service in the Persian Gulf.  

Historically, a private medical report, dated in March 1965, 
and associated with the Veteran's service treatment records 
at the time of his service enlistment examination in 
September 1965, showed that the Veteran sustained injuries to 
his entire spine and both shoulders in an automobile accident 
in December 1964.  The report noted pain and tenderness in 
both shoulders and soft tissue injuries of the cervical, 
dorsal, and lumbosacral spine.  On his service enlistment 
examination, the Veteran reported that he was involved in a 
second automobile accident in May 1965, and that he was 
hospitalized for seven days for injuries to his back, neck, 
head and hand.  

In service, the records showed that the Veteran fractured two 
teeth (#'s 13 and 14) in a third automobile accident that 
occurred in April 1966.  The Veteran specifically denied any 
history of shoulder problems on a Report of Medical History 
at the time of his separation examination in October 1967, 
and no pertinent abnormalities were noted on examination at 
that time.  Similarly, the Veteran's treatment records for 
his reserve service from 1971 to 1992, and his period of 
active service from September 1990 to July 1991, were 
likewise, negative for any treatment or abnormalities 
referable to any shoulder problems.  

When examined by VA in September 2004, the Veteran reported 
that he started having left shoulder problems sometime in 
1991, but that he could not recall any specific injury, and 
that he was treated for shoulder problems in service.  The 
diagnoses included left shoulder strain.  In addendum reports 
in October 2004, and May 2005, the examiner indicated that 
although there was no record of any left shoulder problems in 
the service treatment records, the Veteran suffered 
significant trauma to his musculoskeletal system, 
"especially his spine and shoulders" in a serious 
automobile accident in service that hospitalized him for a 
week, and opined that the Veteran's shoulder condition was 
related to service.  

The basis for the examiner's opinion does not appear to be 
predicated on an accurate factual history.  That is, while 
the Veteran was in an automobile accident in service, his 
only injury was two fractured teeth.  The record does not 
show that the Veteran was hospitalized for seven days or that 
he sustained "significant trauma" to his musculoskeletal 
system in that accident.  The evidence does show that the 
Veteran sustained significant multiple injuries to his entire 
spine, head, neck, and shoulders in two separate automobile 
accidents prior to service, and that he was reportedly 
hospitalized for seven days after the second accident in May 
1965.  

Given the Veteran's contentions and the evidence of record in 
this case, another VA examination and opinion is necessary.  
See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).   

For the benefit of the VA examiner, service connection may be 
granted to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2011.  See 71 Fed. Reg. 75669-75672 (Dec. 
18, 2006).  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2009).  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  Id.  

Finally, during the pendency of the appeal, the Veteran 
raised the additional claim to reopen service connection for 
a skin disorder.  In the July 2009 Memorandum Decision, the 
Court found that while the Board lacked jurisdiction to 
adjudicate the reopened claim sua sponte, the Veteran had 
expressed a clear desire to reopen the claim, and directed 
the Secretary of VA to adjudicate this issue.  

In light of the discussion above, the case is remanded for 
the following:  

1.  The Veteran should be provided notice 
as required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for his claim to 
reopen service connection for a skin 
disorder.  The notice should include 
specific information of why the claim was 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Veteran should also be requested to 
provide the names and addresses of all 
medical care providers who treated him 
for any shoulder problems since 2005.  
Thereafter, the RO should attempt to 
obtain all identified records and 
associate them with the claims file.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, etiology of any 
identified bilateral shoulder disability.  
The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed.  The 
examiner should respond to the following:  

a).  Based on review of the file, 
are there any objective medical 
indications that the Veteran has 
symptomatology such as pain of both 
shoulders, and if so, is such 
symptomatology attributable to a 
known diagnosis?  If such symptoms 
are attributable to a known 
diagnosis, is it at least as likely 
as not that this shoulder disability 
is etiologically related to military 
service?  

b).  If the manifestations of the 
symptomatology related to the 
Veteran's shoulders cannot be 
attributed to a diagnosed illness, 
the examiner should render an 
opinion as to whether it is at least 
as likely as not that the shoulder 
symptomatology is the result of an 
undiagnosed illness or medically 
unexplained chronic multisymptom 
illness (such as chronic fatigue 
syndrome or fibromyalgia) 
originating during or as a result of 
his period of military service, 
inclusive of service in Southwest 
Asia during Desert Shield/Storm?  

A complete rationale should be provided 
for all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to any 
opinion offered, an explanation why that 
is so, should be made.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of such a conclusion as it 
is to find against it.  

3.  The RO should take all appropriate 
action deemed necessary and adjudicate 
the claim to reopen service connection 
for a skin disorder.  The Veteran and his 
representative should be notified of that 
decision and of his appellate rights.  

4.  After the requested development for a 
bilateral shoulder disability has been 
completed, the claim should be 
readjudicated under all pertinent 
theories of entitlement.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

